Title: To James Madison from Alexander J. Dallas, 22 June 1815
From: Dallas, Alexander James
To: Madison, James


                    
                        (Copy.)
                        Department of War 22. June 1815.
                    
                    The acting Secretary of War has the honor to represent to the President of the united States:
                    That the appropriations for the pay, the Subsistence and the Quarter Masters Department, of the army of the united States for the years 1814 & 1815, are inadequate to the accomplishment of their objects; and that it has become necessary for the public Service, that a portion of the monies

appropriated for other branches of expenditure in the Department of War (in addition to the transfers heretofore authorised) be applied to the said appropriations for pay and Subsistence: Viz.
                    
                        
                            Pay
                            1st. of the Sum appropriated for fortifications, there be applied to the appropriations for pay the Sum of
                            $100.000.00
                        
                        
                            
                            Of the Sum appropriated for Ordnance, there be applied to the appropriation for pay the Sum of
                            400.000.00
                        
                        
                            Subsistence
                            2nd. Of the Sum appropriated for arming & Equipping the Militia, there be applied to the appropriation for Subsistence, the Sum of
                            $.350.000.00
                        
                        
                            Quarter Masters Dept.
                            3rd. Of the Sum appropriated for the purchase of Horses for Artillery there be applied to the appropriation for the Quarter Masters Department the Sum of
                            4602.028.
                        
                    
                    All which is respectfully Submitted
                    
                        (Signed) A. J. Dallas.
                    
                